COURT OF APPEALS
                              SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                   NO. 02-13-00440-CV

In re EOG Resources, Inc.                       §     Original Proceeding

                                                §     From the 97th District Court

                                                §     of Montague County (2011-0466M-CV)

                                                §     February 12, 2014

                                                §     Opinion by Chief Justice Livingston

                                        JUDGMENT

       This court has considered relator EOG Resources, Inc.’s petition for writ of

mandamus. We conditionally grant relator’s petition. Accordingly, we order the trial court to

withdraw its order compelling relator EOG Resources, Inc. to respond to David and Shelly

Richey’s request for production number 10 seeking geologic and seismic data for the

property and surrounding areas. Writ will issue only if the trial court fails to comply.

       It is further ordered that real parties in interest David and Shelly Richey shall pay all

of the costs of this proceeding, for which let execution issue.

                                           SECOND DISTRICT COURT OF APPEALS



                                           By /s/ Terrie Livingston
                                              Chief Justice Terrie Livingston